DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19 and 21are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chen et al. 2009/0082864.  Noting figures 3a-3d Chen et al. discloses the invention as claimed comprising:


    PNG
    media_image1.png
    242
    268
    media_image1.png
    Greyscale


A mastopexy implant or implant for post-mastectomy, wherein the implant is configured as a mesh (see [0055] and mesh material 2), sheet or discontinuous layer, and wherein the implant comprises polydioxanone [0055].

Claim Rejections - 35 USC § 103   

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. 2009/0082864 in view of Melican et al. 2002/0120948.  
Chen et al. has been disclosed supra however does not specify the use of a monofilament for the mesh.  Melican et al. teaches that implants may be knitted into a mesh by utilizing monofilaments (see [0036]) made from polydioxanone (PDO).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Chen et al. and utilize monofilaments because Chen already envisions knitting the mesh materials and monofilaments would provide the proper mechanical properties for placement into soft tissue.  



Claim 1-3, 5-10, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. 2009/0082864 in view of Codori-Hurff et al. 2008/0097601.
Noting figure 3d for example, Chen et al. discloses a method for reconstructing a breast, the method comprising the steps of: providing a first implant (2, 40), wherein the first implant comprises a mesh, sheet or discontinuous layer, and wherein the first implant comprises polydioxanone ([0055]); inserting a second implant (125, wherein the second implant is a breast implant; and affixing the first implant to supportive tissue in the breast thereby supporting the second implant in place.
However Chen et al. does not specify the terms “post mastectomy for reconstructing a breast of a patient subsequent to a mastectomy” or “extending a skin flap at a site of the mastectomy”.
Codori-Hurff et al.  teaches a mesh for breast reconstruction post-mastectomy and that a mastectomy skin flap is formed for placement of the prosthesis (see [0228]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Chen et al. and utilize the device for a post-mastectomy procedure because Chen et al. does not limit the ways in which the implant may be used and states that it can be utilized post-operatively for reconstructive surgeries [0049].  Further it would be obvious to extend a skin flap at he surgical site in or to place the prosthetic sight. 
Chen et al. discloses that the implant is able to unfold by itself which equates to self-deploy or self-configure. 
 The device is substantially 2-D (see [0007] and MPEP 2173.05 (B) Approximations which states:
applicant intended to cover by the recitation of "similar structure." Ex parte Pappas, 23 USPQ2d 1636 (Bd. Pat. App. & Inter. 1992).
D.    "Substantially"  

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988)


Claims 11, 14, 16, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. 2009/0082864 in view of Codori-Hurff et al. 2008/0097601 and further in view of Melican et al. 2002/0120948.  
Chen et al. 2009/0082864 in view of Codori-Hurff et al. 2008/0097601 have been disclosed however do not specify the use of a monofilament.  .  Melican et al. teaches that implants may be knitted into a mesh by utilizing monofilaments (see [0036]) made from polydioxanone (PDO).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Chen et al. and utilize monofilaments because Chen already envisions knitting the mesh materials and monofilaments would provide the proper mechanical properties for placement into soft tissue.  



Allowable Subject Matter

Claims 12, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        December 1, 2022